DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 17/571069 filed January 7, 2022. Claims 1-18 are currently pending and have been considered below.

Information Disclosure Statement
The Examiner acknowledges receipt of the lengthy information disclosure statement filed January 7, 2022 citing 395 references. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, In., 359 F. Supp. 948, aff’d 479 F. 2d. 1338. There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner. Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “wherein the device further comprising” which is grammatically incorrect. It should read “wherein the device further comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the piezoelectric device” in claim 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be read as “the piezoelectric actuator” which claim 1 does recite.
Claims 6-7 is recite the limitation "the pumping chamber plate" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be read as “the restrictor pumping chamber” which claim 1 does recite.
Claim 17 recites “the nozzle holes” in claim 14. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al. (US 2004/0004649).
Regarding claim 1: Bibl et al. discloses a print head which a piezoelectric actuator layer (76), a membrane (70) with a plate shape, a back surface (103) which is a deformation clearance plate, pumping chambers (33) with restricted nozzle flow paths (34) such that they are restrictor pumping chambers, and a front surface (106) having a plurality of nozzle openings (22) such that it is a nozzle plate (pars. 64-66, 82, figures 2-4). 
	Regarding claim 2: Bibl et al. discloses that the piezoelectric actuator layer (76) is driven by a drive electrode layer (78) which receives drive signals at predetermined timings (par. 63, 73, 82, figure 6) and is bonded to the membrane (70) such that when the piezoelectric layer (76) is actuated it causes flexure of the membrane (70) such that it physically enters the pumping chambers (33) to pressurize the ink fluid therein which is thereafter dispensed from the nozzles (22) (par. 2, 87). 
	Regarding claim 3: Bibl et al. discloses that the piezoelectric layer (76) and the membrane (70) are bonded together via a bonding layer (72) along with a ground electrode layer (74) and a drive electrode layer (78) to form a piezoelectric actuator (28) assembly (par. 82, figure 4A) and further discloses that the back surface (103), pumping chamber (33) and front surface (106) are all bonded together as part of a single module (26) (par. 64, figure 4A).
	Regarding claim 4: Bibl et al. discloses that the actuator includes only a single piezoelectric actuator layer (76) such that it is a unimorph actuator (par. 82).
	Regarding claim 5: Bibl et al. discloses that each print head (12) is contained within a manifold assembly (88) which is a housing (see figure 8). 
	Regarding claim 6: Bibl et al. discloses that the flow of ink from the manifold flow paths (24) along the module supply paths (30, 30’) is restricted by way of a plate which can be considered a restrictor plate (see figure 3 annotated below).
	Regarding claim 8: Bibl et al. discloses that the membrane is around 20-25 microns thick (par. 87)
	Regarding claim 9: Bibl et al. discloses that the pumping chamber (33) which defines the size of the plate portion of the back surface (103) is 60 to 100 microns deep, such that the thickness of the back surface (103) is within the range of 20 to 60 microns (par. 66).
	Regarding claim 10: Bibl et al. discloses that the front surface (106) has a plurality of nozzle openings (22) (par. 63, figure 4a).
	Regarding claim 11: Bibl et al. discloses that the front surface (106) can have a plurality of nozzle openings (22) arranged as multiple rows, such that the nozzle openings (22) are arranged in a two-dimensional array (par. 63). 
	Regarding claim 18: Bibl et al. discloses manifold flow paths (24) from which ink is supplied, such that it is a fluid reservoir (par. 64, figure 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. as applied to claims 1-6, 8-11 and 18 above.
Regarding claims 12-13: Bibl et al. fails to explicitly disclose the amount of nozzles per module or their spacing. However, Bibl et al. does disclose that typical printheads similar to that of the invention are separated at a pitch of 100-300 nozzles per inch such (par. 2) and also teaches that the width and length of the print head module are result effective variables (par. 63), such that the exact amount of nozzles (nozzles per inch multiplied by length of row in inches) is also a result effective variables. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the module size and nozzle spacing to arrive at 500- 5000 nozzles heaving a pitch of 50 to 500 microns because simple optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. as applied to claims 1-6, 8-13 and 18 above and further in view of Rueby et al. (US 2013/0106964).
Regarding claim 7: Bibl et al. fails to explicitly disclose that the pumping chamber (33) includes any venting facilities or holes. However Rueby et al. discloses a similar printing device which has a number of vents (269) connected to ink chambers (270) designed to relieve pressure differences when ink is depleted during usage (par. 34, figure 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include venting holes as taught by Rueby et al. in the pumping chambers (33, 33’) and of Bibl et al. because Rueby et al. teaches that connecting vents to a portion in which ink is regularly depleted helps to stabilize the eventual pressure differences that occur (par. 34). 

 Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. and Rueby et al. as applied to claims 1-13 and 18 above and further in view of Mrvos et al. (US 2003/0202050).
Regarding claim 14: Bibl et al. and Rueby et al. disclose the above combination, where Rueby et al. teaches venting holes in general but both Bibl et al. and Rueby et al. fail to explicitly disclose venting holes specifically in the nozzle plate, or show the shape or size of the venting holes. However, Mrvos et al. discloses a similar printhead device where a nozzle plate (40) is provided with non-tapered vent holes (50) (par. 40, figures 13-14). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include venting holes in the front surface (106) of Bibl et al. as taught by Mrvos et al. because Mrvos et al. teaches that this helps release any trapped air which can help prevent delamination of the nozzle plate to other layers (par. 40). 
Regarding claims 15 and 17: Bibl et al. discloses that the nozzle openings typically have a diameter of 50 microns or less (par. 2) but Bibl et al., Rueby et al. or Mrvos et al. fail to explicitly disclose the diameter of vent holes (50) or how they relate to the nozzle holes. However, figure 13 of Mrvos et al. shows that the diameters of the vent holes (50) and nozzle holes (44) are similar enough that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try giving it a larger or smaller diameter than the nozzle hole, because trying from a finite number of solutions is not considered to be a patentable advance (MPEP 2143E). In the case where the vent holes are smaller in diameter than the nozzle holes, they would have a diameter of less than 50 microns, as Bibl et al. teaches that is the maximum diameter of the nozzle holes (par. 2). 
Regarding claim 16: Bibl et al., Rueby et al. and Mrvos et al. show that the vent holes (50) are straight and therefore not tapered, unlike the adjacent nozzle hole (44) (see Mrvos et al. figure 13). Therefore they inherently create high flow resistance, as Applicant’s specification indicates that the lack of any taper is directly what causes this claimed flow resistance (see published Application par. 154). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
9/29/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717